Citation Nr: 0027839	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher rating for status post ligament 
damage of the left hip, initially rated as 10 percent 
disabling.

2.  Entitlement to a higher rating for status post ligament 
damage of the right hip, initially rated as 10 percent 
disabling.

3.  Entitlement to a higher rating for chronic strain of the 
thoracic spine, currently rated as 10 percent disabling.

4.  Entitlement to a higher rating for chronic lumbosacral 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1992 to April 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that in pertinent 
part: (1) granted service connection for status post ligament 
damage of the left hip, and assigned a 10 percent evaluation 
under diagnostic code 5299-5255; (2) granted service 
connection for status post ligament damage of the right hip, 
and assigned a 10 percent evaluation under diagnostic code 
5299-5255; (3) granted service connection for chronic strain 
of the thoracic spine, and assigned a noncompensable 
evaluation under diagnostic code 5299-5291; and (4) granted 
service connection for chronic lumbosacral strain, and 
assigned a noncompensable evaluation under diagnostic code 
5295.  Each of these awards of service connection became 
effective from the day following separation in May 1997. The 
veteran submitted notices of disagreement pertaining to those 
issues in April 1999 and in June 1999, and the RO issued 
statements of the case in May 1999 and in July 1999.  In May 
1999, the RO increased the rating for chronic strain of the 
thoracic spine to 10 percent, effective from May 1997.  In 
July 1999, the RO increased the rating for chronic 
lumbosacral strain to 10 percent, effective from May 1997. 
The veteran submitted substantive appeals in July 1999 and in 
January 2000.

The January 1999 rating decision discussed above also granted 
the veteran's claim seeking entitlement to service connection 
for a left varicocele with a noncompensable disability 
evaluation assigned.  The veteran submitted a notice of 
disagreement as to that initial evaluation in June 1999.  A 
statement of the case was issued in July 1999.  However, 
there is no substantive appeal regarding this issue of 
record.  Accordingly, the veteran has not perfected his 
appeal as to this issue and the matter is not in appellate 
status before the Board.


FINDINGS OF FACT

1.  Status post ligament damage of the left hip is manifested 
primarily by a locking sensation, complaints of pain, 
limitation of motion, slight functional impairment, and joint 
sclerosis that produce moderate hip disability.

2.  Status post ligament damage of the right hip is 
manifested primarily by a locking sensation, complaints of 
pain, limitation of motion, slight functional impairment, and 
joint sclerosis that produce moderate hip disability.

3.  Chronic strain of the thoracic spine is manifested 
primarily by 
mild compression of the vertebral body at T9, muscle 
tenderness, and complaints of intermittent pain and muscle 
spasms.

4.  Chronic lumbosacral strain is manifested primarily by 
pain, slight limitation of motion, and occasional episodes of 
incapacitating pain during acute flare-ups; the overall 
disability, including functional loss due to pain, is less 
than moderate and without evidence of muscle spasm.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no 
more, for status post ligament damage of the left hip are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5252, 5253, 
5254, 5255 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an initial rating of 20 percent, but no 
more, for status post ligament damage of the right hip are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5252, 5253, 
5254, 5255 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a rating in excess of 10 percent for 
chronic strain of the thoracic spine are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.41, 4.45, 4.59, 4.71a, Code 5291 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

4.  The criteria for a rating in excess of 10 percent for 
chronic lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was treated on 
numerous occasions for complaints of shoulder, back, and hip 
pain.  Diagnoses, among others, include recurring left upper 
back muscle strain; mechanical low back pain; upper thoracic 
muscle strain, subluxation; hip abductor strain; trapezius 
muscle strain; and mild low back strain.

The veteran underwent a general VA medical examination in May 
1998.  The examiner noted muscle tenderness to punch between 
the scapula of the veteran's back.  The veteran's gait was 
functional, and muscle strength was adequate.  Hip 
immobility, low back and upper back pain, and right shoulder 
pain and pain between the shoulders, were to be evaluated by 
an orthopedic consultant.

The veteran underwent a VA spine examination in May 1998.  He 
reported that he had two specific injuries in service that 
have contributed to his orthopedic complaints.  The first was 
lower back strain while lifting a large crate in 1993; the 
second was a hip and back injury when he fell off a mountain 
bike in Japan.  The veteran reported that there were no 
fractures and that he did not seek medical treatment at the 
time.  The veteran reported intermittent mid-thoracic back 
pain, worsened by deep inspiration and occasionally radiating 
to the front; and chronic bilateral hip pain.  The veteran 
reported that the pain did not necessarily become severe, but 
was more dull, and accentuated by various movements-e.g., 
crawling on all fours.  The veteran also reported taking 
medications for pain.

Upon examination of the veteran's lower back, there were 
neither paramuscle tenderness nor spasm.  Flexion was 90 
degrees; extension was 20 degrees with lateral bending.  The 
veteran reported some pain referred over both hips, with 40 
degrees of lateral bending to the left and to the right.  
Rotational movement about his lumbosacral spine incited pain 
over both hips, but range of motion was normal with this 
maneuver.  X-rays of the thoracic spine revealed no 
abnormality and good alignment.

Upon examination of the veteran's hips, flexion was 90 
degrees in both the left and right hips; hyperextension was 
30 degrees in both hips.  There was normal internal and 
external rotation, but these maneuvers incited pain, 
particularly on the left side.  X-rays of the hips revealed 
mild sclerosis of both sacroiliac joints, more on the iliac 
side of the joint; the inferior joint margins were 
indistinct.

The examiner's impression was that there was no evidence of 
significant degenerative joint disease based on clinical 
examination.  X-rays, particularly of both hips, revealed 
some evidence of joint sclerosis.
 
The veteran underwent a VA scars examination in May 1998.  It 
was the examiner's impression that none of the scars from the 
veteran's mountain biking accident appeared to limit motion 
or function, and none was considered disfiguring.

A December 1998 addendum to the May 1998 VA examination 
report shows diagnoses of chronic strain, thoracic and 
lumbosacral spine; and status post ligament damage, both 
hips.  The examiner noted no specific evidence of ankylosing 
spondylitis.

A January 1999 RO rating decision granted service connection 
for (1) status post ligament damage of the left hip, and 
assigned a 10 percent evaluation under diagnostic code 5299-
5255; (2) status post ligament damage of the right hip, and 
assigned a 10 percent evaluation under diagnostic code 5299-
5255; (3) chronic strain of the thoracic spine, and assigned 
a noncompensable evaluation under diagnostic code 5299-5291; 
(4) chronic lumbosacral strain, and assigned a noncompensable 
evaluation under diagnostic code 5295.  Records show that 
these awards of service connection became effective from the 
day following the veteran's separation from service in May 
1997.

X-rays taken of the veteran's thoracic and lumbar spine in 
February 1999 show a mild compression of the vertebral body 
at T9 consistent with old injury, and mild narrowing of the 
disc space at L3-4 with associated mild compression of the 
superior endplate of L4.

A May 1999 RO rating decision increased the evaluation for 
chronic strain of the thoracic spine from zero percent to 10 
percent, effective from May 1997.

A June 1999 statement from the veteran's treating physician 
indicates that the veteran had been suffering from chronic 
mid-back pain and anterior thorax since falling from a 
bicycle; that the veteran was diagnosed as having a chronic 
lumbosacral strain, costochondritis, and muscle spasms in his 
back; and that the veteran was taking medications with 
minimal relief. 

A July 1999 RO rating decision increased the evaluation for 
chronic lumbosacral strain from zero percent to 10 percent, 
effective from May 1997.

A January 2000 statement from the veteran's treating 
physician indicates that the veteran had been under his care 
since June 1998; that the veteran had been suffering from 
sharp pain in both hips and chronic back pain due to thoraco-
lumbosacral strain and muscle spasms; that the veteran dated 
the onset of these symptoms to 1995, when he accidentally 
fell from a bicycle; and that the veteran continued to take 
analgesic and muscle relaxants daily because of these 
symptoms.

Statements of the veteran in the claims folder are to the 
effect that he went over the handle-bars of his bicycle while 
riding on a hill in service, and that he tumbled every which 
way until he came to the bottom of the hill.  The veteran 
stated that the majority of his pain was in his back, chest, 
and hips, and that he got spasms in his back.  The veteran 
also stated that the pain was always there, and that he awoke 
in the morning with knots in his back and tense shoulders.  
The veteran also described occasions when his hips would lock 
with extreme pain and he could not walk or move.  The veteran 
stated that the only exercise he could do was to walk.

II.  Analysis

The veteran's claims for higher evaluations are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

A.  Status Post Ligament Damage of the Left and Right Hips

A review of the record shows that service connection has been 
granted for status post ligament damage of the left hip, and 
status post ligament damage of the right hip, and that a 10 
percent evaluation has been assigned for each hip under 
diagnostic code 5299-5255.  The evidence indicates that there 
is sclerosis of the sacroiliac joint in each hip, and ratings 
for the veteran's status post ligament damage of the hips may 
be assigned under diagnostic codes 5252, 5253, 5254, or 5255.  
Although, no more than one rating may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation. A 20 percent rating requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

Diagnostic code 5254 contemplates the presence of a hip flail 
joint to warrant an 80 percent rating.  38 C.F.R. § 4.71a, 
Code 5254.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent rating requires that 
the malunion produce marked knee or hip disability.  38 
C.F.R. § 4.71a, Code 5255.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II.

In this case, the report of the veteran's VA examination in 
May 1998 shows that flexion of each hip was limited to 90 
degrees, indicative of slight impairment as the normal range 
of flexion is considered 125 degrees.  Hyperextension was 30 
degrees in each hip.  While internal and external rotations 
of each hip were normal, pain was noted on these maneuvers.  
These findings, in and of themselves, do not support the 
assignment of a compensable rating for limitation of flexion 
under diagnostic code 5252.  Nor does the report of this 
examination or any other medical finding indicate the 
presence of a hip flail joint to support a rating under 
diagnostic code 5254, or of ankylosing spondylitis to support 
a rating under diagnostic code 5250.

There is, however, medical evidence showing mild sclerosis of 
the sacroiliac joint of each hip.  There is also evidence of 
pain with rotation of each hip, particularly on the left.  
The veteran has stated that he has constant sharp pain in 
both hips, and that the hips lock occasionally and he cannot 
walk or move.  Pain may provide a basis for a compensable 
disability rating.  Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997).  The Board has carefully considered the veteran's 
statements to the effect that he has functional impairment in 
both hips from pain that interferes with his ability to walk 
and exercise.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.59.  
The evidence of record supports the assignment of a 20 
percent rating for each hip by reference to diagnostic code 
5255 for impairment of the femur with moderate hip 
disability.

DeLuca v. Brown, 8 Vet. App. 202 (1995), requires that the 
functional impairment caused by pain be reflected in the 
rating for limitation of motion under diagnostic code 5252.  
The Board notes that a 20 percent rating for status post 
ligament damage of each hip by reference to diagnostic code 
5255 is an appropriate benchmark in this case for the DeLuca 
rating, as it accurately reflects the additional functional 
impairment caused by pain.

After consideration of all the evidence, the Board notes that 
status post ligament damage of the left hip, and status post 
ligament damage of the right hip are manifested primarily by 
a locking sensation, complaints of pain, limitation of 
motion, slight functional impairment, and sclerosis.  In this 
regard, the Board finds that the veteran's present level of 
disability and functional loss due to considerable pain on 
motion more nearly approximate the criteria for a 20 percent 
rating as described above.  Accordingly, a rating of 20 
percent for moderate hip disability is warranted.  DeLuca, 8 
Vet. App. 202.

The evidence of record is not indicative of marked hip 
disability that would warrant a 30 percent rating under 
diagnostic code 5255.  Nor is there evidence in the record 
that the veteran's status post ligament damage of the left 
and right hips presents exceptional or unusual circumstances 
to warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the evidence shows that this level of 
impairment due to status post ligament damage of the left and 
right hips has existed since the day following the veteran's 
separation from service in May 1997.  Fenderson, 12 Vet. 
App. 119.  Accordingly, a "staged" rating is not indicated.  
DeLuca, 8 Vet. App. 202.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.

B.  Chronic Strain of the Thoracic Spine

A review of the record shows RO rating decisions that 
continued the 10 percent evaluation for chronic strain of the 
veteran's thoracic spine, based upon evidence showing mild 
compression of the vertebral body at T9 consistent with 
history of an old injury and complaints of intermittent mid-
thoracic back pain and muscle spasms.

Slight limitation of motion of the thoracic spine warrants a 
non-compensable rating.  Moderate or severe limitation of 
motion of the thoracic spine warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).

The report of VA examination in May 1998 shows that the 
veteran's thoracic spine is in good alignment with no 
abnormality.  There was muscle tenderness to punch between 
the scapula of the veteran's back.  The Board also notes that 
the veteran currently is receiving of the maximum disability 
rating for limitation of motion of the thoracic spine under 
diagnostic code 5291.  If a veteran is in receipt of the 
maximum disability rating available under a diagnostic code 
for limitation of motion, consideration of functional loss 
due to pain is not required.  Johnson v. Brown, 10 Vet. App. 
80 (1997).

After consideration of all the evidence, including the 
veteran's statements, the Board notes that chronic strain of 
the thoracic spine is manifested primarily by 
mild compression of the vertebral body at T9, muscle 
tenderness, and complaints of intermittent pain and muscle 
spasms.  There is no evidence of arthritis.  Although no 
limitation of motion is shown, the 10 percent rating 
reflecting moderate or severe limitation of motion will not 
be disturbed, as the veteran complains of painful motion.  
See DeLuca, 8 Vet. App. 202.  Nevertheless, the preponderance 
of the evidence is against any increase based on current 
symptoms.  Nor is there evidence in the record that the 
veteran's chronic strain of the thoracic spine presents 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Again, the Board finds that the evidence shows that this 
level of impairment due to chronic strain of the thoracic 
spine has existed since the day following the veteran's 
separation from service in May 1997.  Fenderson, 12 Vet. 
App. 119.  Accordingly, a "staged" rating is not indicated.  
DeLuca, 8 Vet. App. 202.

C.  Chronic Lumbosacral Strain

A review of the record shows that service connection has been 
granted for chronic lumbosacral strain, and that an 
evaluation was assigned under diagnostic code 5295.  Where 
there are no findings of neurological damage or 
intervertebral disc syndrome, a rating for the veteran's 
chronic lumbosacral strain may be assigned either under 
diagnostic code 5292 or 5295.  Although, no more than one 
rating may be assigned without violating the rule against the 
pyramiding of disabilities.  38 C.F.R. § 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295.

The medical evidence shows that the veteran's chronic 
lumbosacral strain is manifested primarily by pain, some 
limitation of motion, and occasional episodes of 
incapacitating pain during acute flare-ups.  Upon examination 
of the veteran's lumbosacral spine in May 1998, the VA 
examiner noted that there was neither paramuscle tenderness 
nor spasm.  While rotational movement about the veteran's 
lumbosacral spine did incite pain over both hips, range of 
motion was normal.  The veteran's lumbosacral spine did not 
show deterioration; nor were there findings of nerve 
involvement.  The veteran also stated that he had occasional 
episodes of incapacitating pain.  In light of this evidence, 
the Board finds that a 10 percent rating for chronic 
lumbosacral strain under diagnostic code 5295 best represents 
his disability picture.  The evidence does not indicate the 
presence of significant neurological deficits, muscle spasms 
and loss of lateral spine motion, or moderate limitation of 
motion or other manifestations associated with chronic 
lumbosacral strain to support the assignment of a rating in 
excess of 10 percent under the above-noted diagnostic codes.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence does show some limitation of the range of motion 
and functional loss due to pain, particularly during 
occasional, acute flare-ups, which limit the veteran's 
activity.  It appears that pain on motion of the lumbosacral 
spine is the most prominent feature of the veteran's 
disability; the disability is best evaluated as 10 percent 
disabling under Diagnostic Code 5295, as noted above.  
38 C.F.R. § 4.7.

The preponderance of the evidence is against any increase 
based on current symptoms and the provisions of DeLuca, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence shows that this level of 
impairment due to chronic lumbosacral strain has existed 
since the day following the veteran's separation from service 
in May 1997.  Fenderson, 12 Vet. App. 119.  Accordingly, a 
"staged" rating is not indicated.  DeLuca, 8 Vet. App. 202.


ORDER

A 20 percent rating is granted for status post ligament 
damage of the left hip, subject to the regulations applicable 
to the payment of monetary awards.

A 20 percent rating is granted for status post ligament 
damage of the right hip, subject to the regulations 
applicable to the payment of monetary awards.

An initial rating greater than 10 percent for chronic strain 
of the thoracic spine is denied.

An initial rating greater than 10 percent for chronic 
lumbosacral strain is denied.


		
	B. Lemoine
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



